Citation Nr: 1418965	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-24 120	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Whether there was a timely request for waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $7,251.33.



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1999 to October 2011. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an adverse determination in July 2009 of a Committee on Waivers and Compromises of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDINGS OF FACT

1.  Notice of overpayment of disability compensation benefits in the amount of $7,251.33 was mailed to the Veteran's address of record on May 8, 2005, from VA's Debt Management Center.

2.  The Committee on Waivers received the Veteran's request for waiver of recovery of the overpayment on July 20, 2009.


CONCLUSION OF LAW

The criteria for a timely request for waiver of recovery of the overpayment have not been met.  38 C.F.R. § 1.963(b)(2) (2013); 38 U.S.C.A. § 5302(a) (West 2002).







VCAA Notice and Assistance

The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see  Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet.App. 227, 231-32 (2000); Mason v. Principi, 16 Vet.App. 129, 132 (2002); Manning v. Principi, 16 Vet.App. 534, 542-3 (2002). 

The question before the Board is a legal one, as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a waiver of recovery of disability compensation of $7,251.33. 

The Committee on Waivers in July 2009 did not consider the merits of the claim because it determined that the waiver request was not timely received.  Therefore, the question to be answered is whether the Veteran filed a timely request for waiver of recovery of an overpayment of disability compensation benefits.

A request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  



The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding). 

If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a). 

A notice of overpayment of disability compensation in the amount of $7,251.33 was mailed to the Veteran on May 8, 2005, from VA's Debt Management Center.  Attached to the notice was information regarding the Veteran's rights to request waiver of the debt within 180 days.  The notice was sent to the Veteran at his last known address of record, namely, "Shepherds Table, Silver Spring, Maryland 20307."  The facility is a nonprofit organization that helps homeless individuals and those in need of basic services such as meals and medical support.  The RO has indicated that the letter mailed in May 2005 was not returned as undeliverable.  At that time, the Veteran was incarcerated in Alabama.

The Committee on Waivers received the Veteran's for request for waiver of recovery of the overpayment on July 20, 2009.

The Debt Management Center's database shows that no documents were received from the Veteran prior to 2009.

In its remand in March 2012, the Board directed that the Veteran indicate whether he received notice of overpayment prior to July 2009 and whether he submitted a request for waiver of recovery of overpayment prior to July 2009.



In April 2013 in a letter, the Veteran indicated that he did not know where the overpayment came from, however, he did not whether he received notice of overpayment prior to July 2009 and whether he submitted a request for waiver of recovery of overpayment prior to July 2009.

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence.  

As the Veteran was unresponsive to the request for evidence, the evidence shows that notice of overpayment of disability compensation in the amount of $7,251.33 was mailed to the Veteran's address of record on May 8, 2005, from VA's Debt Management Center.

As the address used by the RO is the one provided by the Veteran in previous correspondence, it was the Veteran's most current address of record.  There is no indication in the record that the mail was not received.  See Ashley v. Derwinski, 2 Vet.App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet.App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  

The Committee on Waivers received the Veteran's request for waiver of recovery of the overpayment on July 20, 2009.  As a request for waiver of overpayment shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor, the Veteran's request, which was received more than four years after the date of the notice of indebtedness, is untimely, and thus, cannot be considered.








As the preponderance of the evidence is against the Veteran's request for waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $7,251.33,  there is no doubt to be resolved and the request for waiver is denied.


ORDER

The claim for a request for waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $7,251.33, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


